Citation Nr: 1336629	
Decision Date: 11/12/13    Archive Date: 11/22/13

DOCKET NO.  08-27 893	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy of the lower extremities, to include as due to exposure to herbicides or secondary to the service-connected lumbar spine disability.

2.  Entitlement to service connection for peripheral neuropathy of the upper extremities as secondary to a cervical spine disability.

3.  Entitlement to service connection for peripheral neuropathy of the upper extremities as secondary to diabetes mellitus type 2.

4.  Entitlement to service connection for peripheral neuropathy of the upper extremities, other than as secondary to a cervical spine disability or diabetes mellitus type 2, to include as due to exposure to herbicides.


REPRESENTATION

Veteran represented by:	Disabled American Veterans
WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

J. W. Kim, Counsel


INTRODUCTION

The Veteran had active service from November 1959 to May 1963.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

In July 2013, the Veteran testified during a hearing at the RO before the undersigned Acting Veterans Law Judge.  At that time, he submitted additional evidence with a waiver of RO review.  The record was also held open for 60 days following the Board hearing to provide the Veteran with additional time to submit medical evidence.  In September 2013, the Veteran submitted additional evidence.  Although the evidence was not accompanied by a waiver of RO review, as the claim for service connection for peripheral neuropathy of the lower extremities is being granted, there is no prejudice in the Board's review of the evidence in the first instance.  

Although the RO limited the issue of peripheral neuropathy of the upper extremities as only due to exposure to herbicides, given the evidence of record indicating two other possible causes, the Board has broadened the issue, including raising two new issues, as stated on the title page.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

In this decision, the Board grants service connection for peripheral neuropathy of the lower extremities as secondary to the service-connected lumbar spine disability.  The remaining issues are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


FINDING OF FACT

The Veteran's peripheral neuropathy of the lower extremities is the result of the service-connected lumbar spine disability.


CONCLUSION OF LAW

The criteria for service connection for peripheral neuropathy of the lower extremities, as secondary to the service-connected lumbar spine disability, have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2013). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.326(a) (2013).  Given the favorable determination on the claim for service connection for peripheral neuropathy of the lower extremities, no further discussion of the duties to notify and assist is needed.  

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2013); 38 C.F.R. § 3.303(a) (2013).  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013).  

Service connection requires competent evidence of (1) a current disability; (2) the incurrence or aggravation of a disease or injury during service; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

Service connection may also be granted for disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310 (2013).  Service connection is permitted not only for a disability caused by a service-connected disability, but also for the degree of disability resulting from aggravation to a nonservice-connected disability by a service-connected disability.  38 C.F.R. § 3.310 (2013); Allen v. Brown, 7 Vet. App. 439 (1995).

The Veteran contends that his peripheral neuropathy of the lower extremities is due to exposure to herbicides during service or secondary to his now service-connected lumbar spine disability.  The RO granted service connection for degenerative disc disease of the lumbar spine in a November 2012 rating decision.  

In this case, the record contains a diagnosis of peripheral neuropathy of the lower extremities.  The only question is whether it is due to exposure to herbicides during service or secondary to the now service-connected lumbar spine disability.  

A May 2000 private medical record shows a diagnosis of peripheral neuropathy of the lower extremities of unknown etiology.  

VA medical records show that the Veteran was being treated for his symptoms of peripheral neuropathy.  A July 2006 NCS (nerve conduction study) found evidence of peripheral neuropathy of the lower extremities.  October 2008 NCS and EMG (electromyogram) continued to show evidence of peripheral neuropathy of the lower extremities.  An October 2008 MRI (magnetic resonance imaging) showed severe degenerative disc disease, disc desiccation, a Schmorl's node, disc bulging, neural foraminal stenosis, and facet arthropathy.  A February 2009 treatment note contains an assessment of peripheral neuropathy with low back pain likely from degenerative disc disease, facet arthropathy, and a mechanical component.  A July 2011 treatment note contains an opinion that the Veteran's back condition, which involves lumbar radiculopathy, was caused by his service-time injury to the back.

Given the above, the Board finds that the peripheral neuropathy of the lower extremities is the result of the service-connected lumbar spine disability.  Two VA physicians have opined that the Veteran's peripheral neuropathy is related to his lumbar spine disability.  There is no evidence indicating otherwise.  Thus, service connection for peripheral neuropathy of the lower extremities, as secondary to the service-connected lumbar spine disability, is warranted.

To the extent the Veteran may continue to assert a separate claim for service connection for peripheral neuropathy of the lower extremities as due to exposure to herbicides, the Board finds that any symptoms of such disorder are part and parcel of the peripheral neuropathy due to his lumbar spine disability.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The Board also notes that the same schedule of ratings for diseases of the peripheral nerves would be used to evaluate peripheral neuropathy of the lower extremities due to any cause.  38 C.F.R. § 4.130 (2013).  Moreover, the Veteran testified that his symptoms are adequately addressed by the peripheral neuropathy of the lower extremities that has been associated with his service-connected lumbar spine disability.  


ORDER

Service connection for peripheral neuropathy of the lower extremities, as secondary to the service-connected lumbar spine disability, is granted.





REMAND

As indicated in the introduction, the record reasonably raises the issues of entitlement to service connection for a cervical spine disability and diabetes mellitus type 2.  As both disabilities can result in neurological manifestations that could account for the Veteran's symptoms of peripheral neuropathy of the upper extremities, the Board finds that a grant of service connection for either disability could affect the outcome of the claim for service connection for peripheral neuropathy of the upper extremities.  Thus, the raised issues are considered to be inextricably intertwined with the issue on appeal.  See Harris v. Derwinski, 1 Vet. App. 180 (1991); Parker v. Brown, 7 Vet. App. 116 (1994).  Therefore, the issue of entitlement to service connection for peripheral neuropathy of the upper extremities should be readjudicated following the adjudication of the raised issues.

The service treatment records show that the Veteran suffered a fall while playing basketball.  That injury was the basis of a grant of service connection for a lumbar spine disability.  Although he did not complain of any problems with his cervical spine at that time, it is reasonable that he may have also injured his cervical spine.  As for current disability, a November 2009 VA treatment note shows that x-rays of the cervical spine revealed degenerative disc disease and mild encroachment on the neural foramina.  The note also indicates that the cervical spine disability may be the cause of the peripheral neuropathy of the upper extremities.  Thus, the Veteran should be afforded an examination to determine whether the Veteran's peripheral neuropathy of the upper extremities is the result of his cervical spine disability and, if so, whether that disability is related to service.

The record also shows that the Veteran served in the Republic of Vietnam during the Vietnam era.  Thus, he is presumed to have been exposed to an herbicide agent during service.  38 U.S.C.A. § 1116 (f) (West 2002 & Supp. 2013); 38 C.F.R. § 3.307(a)(6)(iii)  (2013).  Based on such exposure, service connection may be presumed for diabetes mellitus type 2.  38 C.F.R. § 3.309(e) (2013).  However, the record is unclear as to whether the Veteran has diabetes mellitus type 2.  While an October 2006 VA treatment note reflects that he has diabetic retinopathy, April 2008 and January 2009 VA treatment notes reflect that he does not have diabetes.  Thus, the Veteran should be afforded an examination to determine whether he has diabetes mellitus type 2 and, if so, whether it is causing his peripheral neuropathy of the upper extremities.

Prior to the examinations, any outstanding VA medical records should be obtained.  The record contains treatment notes from the Los Angeles VA Medical Center (VAMC) through March 2010.  The Board notes that treatment notes from May to July 2011 are of record but observes that they were submitted by the Veteran and appear incomplete.  Thus, to ensure a complete record, all treatment notes since March 2010 should be obtained.  

Lastly, additional relevant evidence has been added to the record since the issuance of the August 2008 statement of the case (SOC).  Thus, that evidence should be considered on remand.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain any records of treatment from the Los Angeles VAMC since March 2010.

2.  Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of any peripheral neuropathy of the upper extremities due to a cervical spine disability.  His claims file should be available to the examiner.  All indicated tests and studies should be conducted.  

The examiner should opine as to whether it is at least as likely as not that the Veteran's peripheral neuropathy of the upper extremities is the result of his cervical spine disability.  If so, then the examiner should opine as to whether it is at least as likely as not that the cervical spine disability is causally related to service, to include the fall while playing basketball.  The examiner should also consider the Veteran's report of history of injury and symptoms since service.

A full and complete rationale for any opinion expressed is required.  Explanations of the principles involved would be of considerable assistance.

3.  Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of any peripheral neuropathy of the upper extremities due to diabetes mellitus type 2.  His claims file should be available to the examiner.  All indicated tests and studies should be conducted.  

The examiner should state whether the Veteran currently has diabetes mellitus type 2.  If so, then the examiner should opine as to whether it is at least as likely as not that the Veteran's peripheral neuropathy of the upper extremities is the result of the diabetes mellitus type 2.  

A full and complete rationale for any opinion expressed is required.  Explanations of the principles involved would be of considerable assistance.

4.  Then, following the issuance of a rating decision on the underlying issues of entitlement to service connection for a cervical spine disability and diabetes mellitus type 2, adjudicate the issues of entitlement to service connection for peripheral neuropathy of the upper extremities as secondary to a cervical spine disability and peripheral neuropathy of the upper extremities as secondary to diabetes mellitus type 2, and readjudicate the issue of entitlement to service connection for peripheral neuropathy of the upper extremities, other than as secondary to a cervical spine disability or diabetes mellitus type 2, to include as due to exposure to herbicides.  Readjudication should include consideration of all evidence added to the claims file since the August 2008 SOC.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


